Brown, C. J.
(dissenting).
In my view of this controversy, the distribution of the money in question may safely be left to the high school board, to be made in harmony with the apportionment provided for by law. ' With the few new districts, those organized subsequent to and which have relied upon the school aid appropriation of 1917, properly taken care of, which readily may be done, it would seem of no special importance whether the money reaches the other districts under the label “deficiency appropriation” or “appropriation for the year 1917.” In either case the money will be devoted to the same purpose, namely, the advancement of the educational interests of the districts receiving the same. There may and probably will be a deficiency, but that will be a matter for future legislation. The order appealed from should be reversed and the cause remanded with directions accordingly.